 


113 HR 3456 IH: To amend title 38, United States Code, to improve the enrollment of veterans in certain courses of education, and for other purposes.
U.S. House of Representatives
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3456 
IN THE HOUSE OF REPRESENTATIVES 
 
November 12, 2013 
Ms. Schwartz (for herself and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 38, United States Code, to improve the enrollment of veterans in certain courses of education, and for other purposes. 
 
 
1.Priority enrollment for veterans in certain courses of education 
(a)In generalChapter 36 of title 38, United States Code, is amended by inserting after section 3680A the following new section: 
 
3680B.Priority enrollment in certain courses 
(a)In generalWith respect to an educational assistance program provided for in chapter 30, 31, 32, 33, or 35 of this title or chapter 1606 or 1607 of title 10, if an educational institution administers a priority enrollment system that allows certain students to enroll in courses earlier than other students, the Secretary or a State approving agency may not approve a program of education offered by such institution unless such institution allows a covered individual to enroll in courses at the earliest possible time pursuant to such priority enrollment system. 
(b)Covered individual definedIn this section, the term covered individual means an individual using educational assistance under chapter 30, 31, 32, 33, or 35 of this title or chapter 1606 or 1607 of title 10, including— 
(1)a veteran; 
(2)a member of the Armed Forces serving on active duty or a member of a reserve component (including the National Guard); 
(3)a dependent to whom such assistance has been transferred pursuant to section 3319 of this title; and 
(4)any other individual using such assistance.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3680A the following new item: 
 
 
3680B. Priority enrollment in certain courses.. 
 
